18 So.3d 691 (2009)
Michael I. CHARLES, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D09-3033.
District Court of Appeal of Florida, First District.
September 25, 2009.
Michael I. Charles, pro se, Petitioner.
Bill McCollum, Attorney General, and Trisha Meggs Pate, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition is granted and Michael I. Charles is hereby afforded belated appeal of the order of the Circuit Court in and for Escambia County which denied postconviction *692 relief in case number 2004-CF-003934A on December 3, 2008. Upon issuance of mandate in this cause, a copy of the opinion will be provided to the clerk of the circuit court who shall treat it as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
PETITION GRANTED.
KAHN, WEBSTER, and ROBERTS, JJ., concur.